Title: From James Madison to the House of Representatives, 1 December 1803
From: Madison, James
To: House of Representatives



Department of State 1 Decr. 1803.
The Secretary of State to whom by a resolution of the House of Representatives of the 2d. March last was referred a Petition of sundry inhabitants of Post St. Vincennes in the Indiana Territory: has examined the same, and thereupon makes the following report viz. The petitioners assert a right to a tract of land which they describe as extending along the Wabash River from Point Coupee to the Mouth of the White River comprizing about seventy two miles above & below Post St. Vincennes, and on both banks of the said River from the little Wabash to the Protoeas River, forming according to their computation an extent in this direction of two hundred and twenty six miles. This right they pretend to derive from an Indian grant to their predecessors as the first settlers of that District, as well as from a subsequent conformation of it by the Indians. It is on the basis of these pretentions that they express their hopes that Congress will “allow them at least a part in the grants which have lately been made by the Indians to the United States” and they add the request that a small tract of Woodland on the banks of the Wabash may be annexed to the Village Commons, which is now become destitute of Wood.
It would be unnecessary to contest the validity of this Indian grant and conformation, since the inhabitants have repeatedly and formally renounced all the right they possess’d to the tract in question, particularly in their address to the Congress of the 26 July 1787 in which they use the following words: “Reposing the most unbounded confidence in the justice, humanity and benevolence of the honorable Congress we solemnly surrender our charter whatever it is, and throw ourselves upon your mercy.” An extract from this document and others from Mr. Tardiveau’s address to Congress in their behalf dated 7th. August 1787, and 28th. Feby. 1788, and also the powers given to him by the inhabitants of St. Vincennes as their agent are annexed. This renunciation as far as it might be supposed by the inhabitants to relate to a valid title in themselves was doubtless one of the motives to the grant and conformations made to them by Congress in their acts of 20th. June & 29th. August 1788, and 3d. March 1791, the latter of which ought to be considered as closing the claims of the settlers of St. Vincennes.
For these reasons the Secretary of State is of opinion that the petition ought not to be granted, which is respectfully submitted.
James Madison.
 

   
   Letterbook copy (DNA: RG 59, DL, vol. 14); Tr (DNA: RG 233, Reports and Communications Submitted to the House, 8A-E1).




   
   The residents of Vincennes had been petitioning Congress for the land in question for at least ten years. The most recent “petition in the French language,” complaining of incursions by U.S. citizens on land claimed by the petitioners and requesting the grant of woodlands on each side of the Wabash, was referred to committee on 11 Feb. 1803. On 2 Mar. 1803 the House of Representatives removed the petition from the committee and referred it to JM (ASPAmerican State Papers: Documents, Legislative and Executive, of the Congress of the United States … (38 vols.; Washington, 1832–61)., Public Lands, 1:32–33; Journal of the U.S. House of Representatives, 7th Cong., 2d sess., 237, 348).



   
   For the 26 July 1787 address from the residents of Vincennes to the Continental Congress, see Papers of the Continental Congress (microfilm ed.), reel 62, item 48, pp. 107–11.



   
   For Bartholomew Tardiveau’s 7 Aug. 1787 addresses to the Continental Congress, see ibid., pp. 115–17, 131–32.



   
   For Tardiveau’s 28 Feb. 1788 addresses to the Continental Congress, see ibid., pp. 123–25, 209–20.



   
   For the powers granted to Tardiveau as agent by the French and American residents of Vincennes, see ibid., pp. 139–41, 147–48, 185–88.



   
   For the acts of 20 June and 29 Aug. 1788, setting aside lands for the benefit of the French and American residents of the Illinois country and confirming their titles to land they already held, see Ford et al., Journals of the Continental Congress, 34:247–52, 472–73.



   
   For the act of 3 Mar. 1791 granting land to settlers resident in Vincennes or the Illinois country in 1783, see U.S. Statutes at LargeThe Public Statutes at Large of the United States of America … (17 vols.; Boston, 1848–73)., 1:221–22.



   
   JM sent the report to the Speaker of the House of Representatives the following day and it was submitted to the House on 5 Dec. 1803 (JM to Nathaniel Macon, 2 Dec. 1803 [DNA: RG 59, DL, vol. 14; DNA: RG 233, Reports and Communications Submitted to the House, 8A-E1; printed in Carter, Territorial Papers, Indiana, 7:159]; Annals of CongressDebates and Proceedings in the Congress of the United States … (42 vols.; Washington, 1834–56)., 8th Cong., 1st sess., 642). The original of the report was apparently lost; an undated note filed in the congressional records at the National Archives states: “On the 5th. of December 1803, the Secretary of State made a report on a petition, in the French language, of sundry inhabitants of post Saint Vincennes, in the Indiana territory, which was ordered to lie on the table.… Note … The report is mislaid, and cannot be found for recording” (DNA: RG 233, Records of Reports from Executive Departments, 5C-B1, p. 230).


